Order entered January 2, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00599-CV

                  ROLAND VON KURNATOWSKI, ET AL., Appellants

                                             V.

                   CITY OF COMMERCE, TEXAS, ET AL., Appellees

                         On Appeal from the 196th District Court
                                 Hunt County, Texas
                             Trial Court Cause No. 76,781

                                         ORDER
       The Court has before it appellees’ December 21, 2012 unopposed fourth motion to extend

time to file their briefs. The Court GRANTS the motion and ORDERS appellees to file their

briefs by January 25, 2013.    No further extensions will be granted absent a showing of

exceptional circumstances.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE